Citation Nr: 1755901	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  10-16 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to July 1988.  
      
This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2015, the Board remanded the matter for a Board video conference hearing.  The Veteran testified at a video conference hearing in January 2017 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.  In May 2017, the Board requested a Veterans Health Administration (VHA) medical opinion, which was provided in June 2017. The matter is now back before the Board.

The Veteran has changed representatives on several occasions throughout the pendency of the appeal.  Initially, he was represented by the Illinois Department of Veterans Affairs.  In March 2009, he changed his representative to Veterans of  Foreign Wars of the United States.  In August 2010, he changed his representative to AMVETS.  In October 2010, he changed his representative to the American Legion as his representative.  Most recently, in January 2016, he appointed the Disabled American Veterans (DAV) as his representative.  The DAV provided representation during his January 2017 hearing and are recognized as the current representative. 

A motion to advance this appeal on the Board's docket has been raised.  See November 2016 submission.  The undersigned is granting the motion and advancing the appeal on the docket based upon financial hardship.  38 C.F.R. § 20.900(c) (2017).  





FINDING OF FACT

The preponderance of the competent and credible evidence does not support a finding that the Veteran's hypertension was compensably disabling within a year of separation from active duty; that there is a nexus between a current diagnosis of hypertension and service; or that the Veteran's hypertension was caused or aggravated by a service-connected disability, to include the medications used to treat the service-connected sarcoidosis or major depressive disorder.


CONCLUSION OF LAW

The Veteran's hypertension was not incurred in or aggravated by active service and was not caused or aggravated by a service-connected disability.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in November 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  An alternative to showing chronicity in service is a showing of continuity of symptoms after discharge.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, certain chronic diseases, including hypertension, may be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App.439, 448 (1995).

The Veteran is seeking service connection for hypertension.  The Veteran has raised several theories of entitlement.  First, the Veteran contends that the Prednisone treatment he received for his service-connected sarcoidosis caused or aggravated the hypertension.  Next, he contends that the Prednisone treatment he received for his service-connected sarcoidosis caused or aggravated his weight gain, which led to his current hypertension.  Finally, the Veteran contends that his service-connected musculoskeletal disabilities, to include his service-connected back and hip disabilities, prevented him from being able to lose weight, which led to his current hypertension.  The Veteran has also asserted that his service-connected depression caused weight gain, which led to his hypertension.  He has cited to medical literature noting that depression causes weight gain in some individuals.

The Veteran's service treatment records reveal that on at least two occasions, he had borderline elevation of blood pressure.  In March 1984, the Veteran presented with an upper respiratory tract infection.  His blood pressure was 132/100.  In February 1985, the Veteran's blood pressure was 128/90.  In May 1988, the Veteran presented with vomiting.  His blood pressure was 120/90.  


Post-service treatment records reveal that the Veteran occasionally had elevated blood pressure readings.  See, e.g., August 1989 VA examination (118/90) and VA treatment records dated in November 1988 (142/104), February 1990 (130/90), and March 1993 (140/90).  However, a consistent blood pressure elevation was not noted until 2008, when the Veteran was diagnosed with hypertension.

The Board notes that there are several opinions currently of record.  In June 2010, a VA examiner noted that the Veteran was discharged from active duty service in 1988 and was diagnosed as having hypertension in approximately 2008.  The examiner noted that a review of the Veteran's service treatment records revealed that on at least two occasions (March 1984 and May 1988), the Veteran had borderline elevation of blood pressure.  The examiner noted that on every other occasion, the Veteran's blood pressures were within normal range.  The examiner explained that the Veteran did not have sustained elevated blood pressure readings in service and on those occasions when it was mildly elevated, it was associated with acute medical conditions.  The examiner opined that it was less likely than not that these readings were precursors of the Veteran's current sustained essential hypertension.

In June 2011, a VA examiner found that the Veteran's hypertension was not due to the Prednisone given for his service-connected sarcoidosis.  The examiner explained that the Veteran had not had Prednisone for several months, but his blood pressure was higher despite treatment.  He explained that Prednisone typically caused blood pressure to rise because of water retention, so it did not typically cause hypertension to persist after discontinuing.  The examiner indicated that he could not determine if the Veteran's hypertension was less likely as not due to his Bupropion and/or Venlafaxine given for his service-connected depression without resort to mere speculation.  He explained that although both medications could cause blood pressure to rise, he saw no medical literature that permanent hypertension resulted.  He explained that in his experience, the typical finding was that the Veteran was already hypertensive and on medications for it, and these anti-depressants then made the hypertension harder to control.  After discussing the Veteran's other medications, the examiner found that it was very much less likely as not that the Veteran had secondary hypertension.  The examiner indicated that the most likely diagnosis was essential hypertension.  The examiner indicated that the Veteran appeared to have classic metabolic syndrome, with impaired fasting glucose, obesity, hyperlipidemia, and essential hypertension, which was a lifestyle and genetically-related diagnosis that had nothing to do with the Veteran's current service-connected diagnoses.  The examiner noted that the principal treatment was lifestyle change to address all factors in this syndrome.

In November 2012, Dr. S. B. indicated that the Veteran was previously taking Prednisone and Venlafaxine, which could lead to hypertension/high blood pressure, as prescribed.  He noted that these medications were prescribed for the Veteran's service-connected major depressive disorder and sarcoidosis.  He noted that the Veteran was no longer being prescribed the above medications.

In February 2013, a VA examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  With respect to the steroids, the examiner noted that the Veteran was not on Prednisone chronically and short bursts did not cause longstanding hypertension.  The examiner noted further that the Veteran's blood pressure was elevated long before the Veteran was ever treated with Venlafaxine, and when he was not taking Venlafaxine for six months, his blood pressure was as elevated as when the Venlafaxine was resumed.  In an addendum opinion dated in April 2013, the February 2013 VA examiner indicated that the rationale she provided for causation of hypertension also served as rationale that it was less likely as not permanently aggravated beyond usual progression.  She explained that if a medicine caused or aggravated the blood pressure elevation, cessation of that medication would cause the blood pressure to normalize, and the elevation would not be a permanent elevation.

In March 2016, a VA examiner noted that the Veteran was diagnosed with hypertension in 2008, ten years after service.  She opined that the Veteran did not have direct service connection for hypertension.

In May 2017, the Board requested a VHA opinion to address all of the contentions raised by the Veteran with respect to direct and secondary service connection.  In the June 2017 VHA medical opinion, the physician found that it was less likely than not that the Veteran's hypertension manifested within one year of service discharge.  The examiner explained that the Veteran had a reading that, at most, would be consistent with borderline hypertension.  He noted; however, that a formal diagnosis of hypertension required more than one random reading.  The physician indicated that a review of the Veteran's blood pressure readings done at the VA medical center over a period of many years reveals that a consistent blood pressure elevation was not noted until 2008, when the diagnosis of hypertension was made.  The physician explained that a formal diagnosis of hypertension requires accurate office measurement with the patient seated, relaxed, without stimulants, use of proper cuff size, and the averaging of at least two separate readings.

The VHA physician also found that it was less likely than not that the Prednisone taken for sarcoidosis was associated with the Veteran's later diagnosis of hypertension.  The physician explained that the Veteran was diagnosed with sarcoidosis in 1988 with lung findings and erythema nodosum.  The physician noted that the Veteran was briefly treated with steroid at that time and for subsequent flares.  The physician noted that the Veteran was never on long-term steroids.  He explained that although hypertension was a common complication of steroid therapy during the time on steroids, it was not a risk factor for long-term hypertension when used for brief time such as in this Veteran.

The VHA physician also found that it was less likely than not that the Prednisone taken for sarcoidosis was associated with the Veteran's later diagnosis of obesity leading to hypertension.  The physician explained that Prednisone can be associated with weight gain when used for long-term therapy and weight gain is a risk factor for hypertension.  The examiner found; however, that the Veteran was not on Prednisone at high enough doses for long enough periods of time to make this association.

The VHA physician also found that it was less likely than not that the Veteran's back and hip disabilities prevented him from losing weight, leading to hypertension.  The physician explained that although the back and hip issues are real, they are not of such a severity to render the Veteran incapable of doing modest exercise and controlling his diet to avoid weight gain.  The VHA physician also found that it was less likely than not that the Veteran's depression caused or contributed to weight gain, leading to hypertension.  The physician explained that a review of the record reveals that the Veteran's depression was not incapacitating and the Veteran was not on any medications associated with abnormal weight gain.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for hypertension is not warranted.

As an initial matter, the Board notes that there is no competent medical evidence of record reflecting that the Veteran demonstrated hypertension to a compensable degree within one year of discharge from active duty.  In this regard, the VHA physician found that it was less likely than not that the Veteran's hypertension manifested within one year of service discharge.  The examiner explained that the Veteran had a reading that, at most, would be consistent with borderline hypertension.  He noted; however, that a formal diagnosis of hypertension required more than one random reading.  The physician indicated that a review of the Veteran's blood pressure readings done at the VA medical center over a period of many years reveals that a consistent blood pressure elevation was not noted until 2008, when the diagnosis of hypertension was made.  As such, service connection for hypertension cannot be granted on a presumptive basis under 38 C.F.R. §§ 3.309.

Regarding an award of service connection for hypertension on a direct basis, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current hypertension was incurred in or otherwise related to his military service.  As reviewed above, although some of the service treatment records showed elevated blood pressure readings, the service treatment records are negative for three or more readings of elevated blood pressures as required by VA criteria or a diagnosis of hypertension.  As reflected in the evidence of record, the Veteran first received a diagnosis of hypertension in 2008, approximately 20 years after service.  

None of the medical providers who have treated the Veteran for hypertension have given any indication of a relationship between his hypertension and his active duty service.  The only opinion of record is against a finding that the Veteran's hypertension is related to service on a direct basis.  In this regard, the June 2010 VA examiner noted that the Veteran was discharged from active duty service in 1988 and was diagnosed as having hypertension in approximately 2008.  The examiner noted that a review of the Veteran's service treatment records revealed that on at least two occasions (March 1984 and May 1988), the Veteran had borderline elevation of blood pressure.  The examiner noted that on every other occasion, the Veteran's blood pressures were within normal range.  The examiner explained that the Veteran did not have sustained elevated blood pressure readings in service and on those occasions when it was mildly elevated, it was associated with acute medical conditions.  The examiner opined that it was less likely than not that these readings were precursors of the Veteran's current sustained essential hypertension.  The Board finds the June 2010 opinion to be adequate and reliable and affords it great probative weight.  Moreover, it stands uncontradicted by any other competent opinion of record.

As the preponderance of the evidence does not show that hypertension was incurred in service, a medical nexus between the presently diagnosed hypertension and the Veteran's service, or a continuity of hypertensive symptoms dating from the Veteran's active duty, service connection for hypertension cannot be granted on a direct basis.

With respect to service connection on a secondary basis, the evidence fails to show that the Veteran's hypertension was either caused by or aggravated by any service-connected disability, to include the medications used to treat his service-connected sarcoidosis or major depressive disorder.  

The Board acknowledges that Dr. S. B. provided a general statement indicating that medication the Veteran had previously taken for his service-connected major depressive disorder and sarcoidosis (Prednisone and Venlafaxine), could lead to hypertension/high blood pressure.  However, the Board finds that Dr. S. B. did not specifically opine that the Veteran's hypertension was caused or aggravated by these previously prescribed medications.  As such, the Board affords Dr. S. B.'s opinion limited probative weight.  The Board instead finds the June 2011, February 2013, and June 2017 opinions, taken as a whole, to be adequate and reliable and affords them great probative weight.  The Board finds that these opinions adequately explain why the Veteran's current hypertension is not caused by or aggravated by any service-connected disability, to include the medications used to treat the service-connected sarcoidosis or major depressive disorder.  

The Board has considered the Veteran's statements regarding the etiology of his hypertension.  However, the Board finds that the expert opinions of the VA physicians greatly outweigh any opinion of the Veteran regarding the onset and etiology of the Veteran's hypertension.  The etiology of the Veteran's hypertension is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Therefore, whether the Veteran's hypertension was caused by service or secondary to any service-connected disability, to include the medications used to treat his service-connected sarcoidosis or major depressive disorder, requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  The VA opinions are highly probative as they reflect the VA examiners' specialized knowledge, training, and experience as to the etiology of the Veteran's hypertension, as well as consideration of all relevant lay and medical evidence of record.  

In summary, the weight of the evidence does not support a finding that the Veteran's current hypertension is etiologically related to a disease, injury, or event in service, to include any of his service-connected disabilities or the medications used to treat his service-connected disabilities.  As a result, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for hypertension, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  



ORDER

Entitlement to service connection for hypertension is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


